Walter Mortgage /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 11, 2015

                                       No. 04-14-00707-CV

                              Melissa BROQUET and John Broquet,
                                         Appellants

                                                  v.

                             WALTER MORTGAGE COMPANY,
                                      Appellee

                   From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-60-A
                            Judge Robert Blackmon, Judge Presiding


                                          ORDER
         Appellant filed his initial brief on February 6, 2015. Because the brief violated Rule 38
of the Texas Rules of Appellate Procedure, this court ordered that the brief be stricken and
ordered appellant to file an amended brief on or before March 2, 2015. Appellant filed an
amended brief. Although the amended brief still violates Rule 38 of the Texas Rules of Appellate
Procedure, this Court accepted the brief and advised appellant of the errors. However, on March
6, 2015, appellee filed an advisory with this Court stating appellant attached an affidavit to the
brief that is not part of the appellate record and that states facts not presented to the trial court.
In addition, appellee advises the Statement of Facts and Argument contain statements based upon
this affidavit.

        Based upon appellee’s advisory, this court conducted an independent review of the
appellate record and concludes appellee’s advisory is correct. Appellant’s amended brief
violates Rule 38 of the Texas Rules of Appellate Procedure because the Statement of Facts and
Argument Sections do not contain appropriate citations to the record. See TEX. R. APP. P.
38.1(g),(i). The amended brief also contains evidence not presented to the trial court and not part
of the appellate record. See id.

       It is therefore ORDERED that appellant’s amended brief is STRICKEN. See TEX. R.
APP. P. 38.9(a). Appellant is ORDERED to file a second amended brief on or before March 17,
2015. If the second amended brief fails to satisfy Texas Rule of Appellate Procedure 38 or
contains statements or attaches evidence outside the appellate record, WE WILL STRIKE THE
SECOND AMENDED BRIEF AND DISMISS THE APPEAL. See TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court